Citation Nr: 1212189	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a psychiatric disability, for accrued benefits purposes.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The Veteran performed active military service from October 1993 to August 1994.  

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in \Lincoln, Nebraska, that in pertinent part denied service connection for depression and anxiety.

The Board remanded the case in September 2009 for further development.  On November [redacted], 2009, during the remand period, the Veteran expired.  The appellant is the surviving spouse.  

In October 2010, the appellant submitted a claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  That claim was denied in July 2011 and the appellant has not appealed.  Regardless of the lack of a jurisdiction-conferring notice of disagreement (hereinafter: NOD) from the appellant, 38 U.S.C.A § 5121A allows a substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits an eligible person to process any pending claim if a Veteran dies prior to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2002). 

In January 2011, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal.  

A July 2011 RO rating decision cover letter informs the appellant that she has not appointed a representative to assist her.  She was invited to appoint a representative.  She has not appointed a representative.  She is therefore unrepresented in this matter.  


FINDINGS OF FACT

1.  The Veteran was psychiatrically sound at entry into active military service. 

2.  No mental disorder arose during active service or for more than a year after discharge from active military service.  

3.  Competent medical evidence dissociates any post-service mental disorder from active military service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in active military service, nor may a psychiatric disability be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In September 2009, the Board remanded the case for a psychiatric examination of the Veteran.  Unfortunately, the Veteran expired prior to being examined.  In lieu of an examination, the RO obtained a medical opinion.  In this case, the RO has complied with the Board's remand orders to the extent possible.  

A determination regarding whether a surviving spouse is entitled to accrued benefits for a claim pending at the time of a Veteran's death formerly was limited to the evidence in the file at the date of the Veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  This limitation has been revised.  Unlike prior accrued benefits claims, the record may no longer be closed on the date of death of the original claimant, but rather, under certain circumstances, it may remain open for the submission and development of any pertinent additional evidence. 

Under 38 U.S.C.A. § 5121A (West Supp. 2011), when a properly qualified substitute claimant continues a pending claim in the footsteps of a Veteran after his demise, additional development of the record may be undertaken if deemed appropriate and/or necessary in order to adequately adjudicate the merits of the Veteran's claim.  Moreover, a substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was provided in an October 2010 VA notice letter sent to the claimant.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing a medical opinion where necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained a medical opinion concerning the matter.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).





Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports (STRs) reflect that he was sound at entry and at exit.  No relevant abnormality is noted on either report or on either medical history questionnaire.  It is especially significant to note that the entrance examination report does not note any pre-existing psychiatric condition.  This confers a presumption of soundness at entry.  38 C.F.R. § 3.304 (b).  

The STRs include a May 1994 mental health consult that notes an episode of alcohol use and a complaint of depression.  The May 1994 consult notes that under the influence of alcohol, the Veteran became combative, was restrained, and was transported to Tripler Army Hospital in Hawaii.  The Axis I diagnoses were alcohol abuse (EPTE); and, occupational problem.  An Axis II diagnosis of antisocial traits was also offered.  Administrative discharge from the Navy was recommended.  Although a health-care giver felt that alcohol abuse pre-existed active service, the enlistment examination report does not note such a condition and no clear and unmistakable evidence of pre-existence of an alcohol-related mental disorder has been submitted.  

The Veteran sought private mental health treatment in the later 1990s.  The earliest of these treatment reports is a May 1996 report that contains an assessment of depression and possible alcoholism.

A March 2007 VA mental disorders compensation examination report reflects an Axis I diagnosis of major depressive disorder, moderate, and an Axis II diagnosis of paranoid personality disorder.  The examiner assumed that the Veteran's depression pre-existed active service on the basis of the Veteran's recollection of pre-service depression.  The examiner explained that a pre-existing condition improved during active service and then deteriorated again after active service.  The examiner felt that such a pre-existing disorder had not been aggravated beyond the natural progression of that disease during active service.  

A June 2007 VA psychology consultation report reflects that the Veteran reportedly attempted to commit suicide by drinking alcohol while in the Navy.  This led to disciplinary action for destruction of property and an administrative discharge from the Navy.  The Veteran also reported a pre-service suicide attempt by taking aspirin.  

In May 2011, a VA staff psychiatrist reviewed the pertinent medical history and concluded that no psychiatric diagnosis was offered during active service, nor was a psychiatric diagnosis offered for several years after active service.  The psychiatrist concluded that no psychiatric disorder was incurred in or aggravated by active military service.  

The Board finds the May 2011 medical opinion persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The March 2007 VA medical opinion, which is based on an assumed pre-existing mental depression, cannot be afforded weight because the entrance examination report does not note a pre-existing disorder.  Under those circumstances, only by clear and unmistakable evidence of pre-existence of such mental disorder will the presumption of soundness at entry be rebutted.  Cotant v. Principi, 17 Vet. App. 116 (2003).  See also VAOPGC PREC 3-2003.  Because any evidence that tends to suggest that a mental disorder pre-existed active service is not clear and unmistakable, the presumption of soundness at entry has not been rebutted.  

It appears that the Veteran's first psychiatric-related diagnosis was offered in May 1996, which is more than a year after discharge from active service.  No health-care professional has linked any mental disorder to active military service.  The May 2011 VA medical opinion finds no pre-existing mental disorder, no mental disorder that arose during active service, and no mental disorder that was present until several years after active service.   

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a psychiatric disability, for accrued benefits purposes, is therefore denied.


ORDER

Service connection for a psychiatric disability, for accrued benefits purposes, is denied.



____________________________________________
MILO H.  HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


